Pratt, J.
The case presents but two questions,—whether plaintiff was guilty of contributory negligence, and whether there was sufficient evidence of defendant’s negligence to carry the case to the jury. We find no controlling evidence of contributory negligence. The fact that plaintiff did not keep his seat till the boat was safely moored to the dock cannot be regarded as such evidence of negligence as to take the case from the jury. Their verdict in plaintiff’s favor cannot be interfered with. We think there was some evidence of defendant’s negligence. The witnesses testified that the trip was a quiet one; that there was no such exceptional weather or tide as to make landing difficult or dangerous. Several witnesses testified that the boat came to the dock with a violence not previously seen by passengers who had traveled by the ferry for years. Upon that evidence we cannot say the jury rendered an improper verdict. The charge was as favorable to defendant as it could reasonably be made. Judgment affirmed, with costs.